DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 June 2022.

Drawings
The objection to the drawings is withdrawn in view of the amendment to the specification filed 21 September 2022.

Double Patenting
Claims 1, 4, 7, 14, 15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8, and 14 of copending Application No. 17/144,293 in view of Mori et al. (US 2018/0104934 A1).
	Claims 1, 3-5, 7, 8, and 14 of copending Application No. 17/144,293 recite all the limitations of claims 1, 4, 7, 14, 15, 17, and 18 except for the inclusion of an inorganic particle.  However, claims 1, 3-5, 7, 8, and 14 of copending Application No. 17/144,293 do recite the presence of a pigment.
	Mori et al. is directed to an interlayer for laminated glass including a colored layer (paragraph 0001).  The colored layer comprises a colorant, such as titanium oxide or carbon black (paragraphs 0074-0075).  One of ordinary skill in the art would understand titanium oxide and carbon black colorants to be inorganic particles.
	It would have been obvious to one of ordinary skill at the time of invention to use titanium oxide or carbon black as the pigment in claims 1, 3-5, 7, 8, and 14 of copending Application No. 17/144,293 since the courts have held the selection of a known material (e.g. titanium oxide) based on its suitability for its intended use (e.g. colorant in an interlayer for laminated glass) supported a prima facie obviousness determination.  See MPEP 2144.07.
	This is a provisional nonstatutory double patenting rejection because, while a notice of allowance has been mailed in Application No. 17/144,293, the patentably indistinct claims have not yet been patented.

Allowable Subject Matter
Claims 3, 5, 6, and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	Papenfuhs et al. and Fukatani et al. represent the closest prior art.  However, neither Papenfuhs et al. nor Fukatani et al., individually or taken together, teach or fairly suggest a film for laminating glass comprising a polyvinyl acetal, a plasticizer, inorganic particles, and a trioxane-based compound wherein the weight ratio of inorganic particles to trioxane-based compound is 1:0.005 to 0.8.

Response to Arguments
Applicant’s fourth argument with respect to the rejection over Papenfuhs et al. in view of Fukatani et al., see page 11 in the response filed 21 September 2022, has been fully considered and are persuasive.  The examiner agrees that the limitations of claim 2 are not anticipated or obvious over Papenfuhs et al. and/or Fukatani et al. and that incorporating these limitations into independent claim 1 renders the elected claims allowable over Papenfuhs et al. and Fukatani et al.

Regarding the provisional nonstatutory double patenting rejection over copending Application No. 17/106,346, this rejection has been withdrawn in view of the amendment filed 21 September 2022 incorporating the subject matter of claim 2 into independent claim 1.

Regarding the provisional nonstatutory double patenting rejection over copending Application No. 17/144,293, since both the instant and copending applications have the same effective filing date of 08 March 2019, the provisional nonstatutory double patenting rejection is maintained as per MPEP 804 B.1.(b)(ii).  It is noted that, foreign priority claims are not taken into account when determining the effective filing date for the purposes of provisional nonstatutory double patenting.  See MPEP 804 B.1.(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787